Citation Nr: 1449507	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea as secondary to a service-connected disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

5.  Entitlement to an initial evaluation in excess of 20 percent for C6-7 radiculopathy of the left upper extremity, from July 12, 2012.

6.  Entitlement to an initial evaluation in excess of 20 percent for musculocutaneous neuropathy of the right upper extremity, from July 12, 2012.

7.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, from July 12, 2012.
8.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, from July 12, 2012.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in October 2011 and February 2014.  For the reasons discussed below, for the issues adjudicated below, the Board finds that there was substantial compliance with the mandates of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the February 2014 decision and remand, the Board granted higher ratings for radiculopathy of the left lower extremity, neuropathy of the right upper extremity, radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, prior to July 12, 2012.  In a May 2014 rating decision, the Appeals Management Center (AMC) implemented the decision.  Thus, those issues are no longer before the Board.

As noted in the October 2011 remand, the issue of entitlement to a TDIU has been raised by the record.  The Veteran testified that he had to switch jobs three times due to being unable to maintain employment in the previous job due to his service-connected back disability.  See October 2010 Board Hearing Transcript (Tr.) at 5.  Thus, the issue of entitlement to a TDIU is before the Board, as noted in the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial evaluation in excess of 10 percent for lumbar strain, entitlement to an initial evaluation in excess of 30 percent for PTSD with depression, entitlement to an initial evaluation in excess of 20 percent for C6-7 radiculopathy of the left upper extremity, from July 12, 2012, entitlement to an initial evaluation in excess of 20 percent for musculocutaneous neuropathy of the right upper extremity, from July 12, 2012, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, from July 12, 2012, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, from July 12, 2012, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran sustained a head injury in service, but there is no competent evidence indicating the presence of a current TBI or any residuals thereof.

 2.  The Veteran's insomnia is a symptom of PTSD and is rated pursuant to the criteria for rating PTSD, and no separate and distinct diagnosed sleep disorder is shown by the evidence of record that could be service-connected.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a TBI are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A sleep disorder, to include sleep apnea or insomnia secondary to PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for residuals of a TBI and a sleep disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in September 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including the records requested in the February 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a VA neurological examination in July 2012 to obtain an opinion as to whether the Veteran had residuals of a TBI.  The Veteran was also afforded an opinion in February 2010 as to whether he had sleep apnea.  The opinions were rendered by medical professionals.  The examiners obtained an accurate history.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Traumatic Brain Injury (TBI)

The Veteran reported two significant events which he alleges caused a TBI.  The first occurred during his first tour in Iraq when a suicide vehicle struck the Stryker in front of him causing it to explode.  The Veteran denied any loss of consciousness, but recalled the explosion and concussion causing him to feel disoriented and dizzy.  During the Veteran's second tour, he fell into a concrete culvert striking his head on the edge and falling 5 to 6 feet to the bottom.  The Veteran said it took his team members several minutes to locate him unconscious on the bottom.  The Veteran also reported two separate occasions where he had milder exposures with improved explosive devices going off next to his Stryker.  See July 2012 VA examination report.  A September 2008 service treatment record reflects that the Veteran had a concussion that was still symptomatic.  He had headaches.  The evidence also establishes combat.  Thus, the Veteran's allegations of what happened in service are accepted in this case.  Consequently, the Board finds that the evidence indicates the Veteran had a head injury in service.

The initial question in any service connection claim is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.

A November 2009 VA examination report notes that the Veteran had a history of a traumatic brain injury, but does not indicate the Veteran had any current objective symptoms related to the injury.  The examination report reflects the Veteran reported having intermittent episodes of dizziness or disequilibrium.  He did not report any vertigo.  On examination, the Veteran's motor activity and consciousness were normal.  The examiner noted the Veteran had recurrent tension headaches that were not related to previous TBI/concussion.  The Board notes the Veteran is separately service-connected for headaches.  A November 2009 VA treatment record indicates the findings were consistent with a diagnosis of TBI.

A February 2010 VA treatment record noted a mild TBI with brief loss of consciousness, with minimal, if any sequelae.  Headaches and insomnia were noted to be likely related to PTSD.

The Veteran was afforded a VA examination in July 2012 to determine whether he had residuals of a TBI.  The July 2012 VA examination report reflects that: "Based on this evaluation, it seems unlikely that the [Veteran] is suffering from a traumatic brain injury.  While there is some slight variance in the Veteran scores, for the most part this variance seems most likely accounted for by a lack of sustained attention; results on validity measures suggest that the Veteran may have approached the assessment process with somewhat of a skeptical and resigned attitude."  The VA examiner noted he did appear to be suffering from significant depression and anxiety related to PTSD that could account for some of the occasionally inconsistent performance.  The Veteran's particularly low score on logical memory was most likely accounted for by his significant depression.  In the July 2012 VA examination, another VA psychologist, who also examined the Veteran, reached the conclusion that: "The Veteran's testing results historically, with the additional testing added today, leads this examiner to the conclusion that at this time: there are no impairments in neuropsychological functioning secondary to the history of TBI on active duty."  The VA examiner stated that the Veteran's overall pattern of testing is consistent with expressive receptive language disorder.  The July 2012 VA examination report reflects that the Veteran denied any specific residuals of a TBI.  The examination report also noted that the Veteran's testing findings were not consistent with neuropsychological impairment secondary to history of TBI on active duty service.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although a lay person may be able to diagnosis himself with certain disabilities capable of lay observation, residuals of a TBI are not susceptible to lay opinion concerning diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, whether certain complaints are a residual of a TBI is a complex medical question requiring medical expertise.  Accordingly, the Veteran's statement that he currently has a TBI is not competent medical evidence.  The Board finds the opinion of the July 2012 VA examiner to be of significantly greater probative value than the Veteran's lay assertions.  Although the November 2009  VA treatment record noted findings were consistent with a diagnosis of TBI, the Board finds the July 2012 and November 2009 VA examination reports to be more probative.  The VA examiners provided rationales for the opinions and found the Veteran did not have residuals of  a TBI.  The November 2009 VA treatment record did not specify any specific residuals of a TBI.  The report noted the Veteran had headaches, but as noted above, the Veteran is already service-connected for headaches and the November 2009 VA examiner specifically found that the Veteran had recurrent tension headaches that were not related to previous TBI/concussion.  Additionally, the November 2009 VA clinician noted that she felt the predominant factor for the Veteran was PTSD.  

Although the Veteran had a history of a TBI in service, the Board finds that the preponderance of the evidence is against a finding that he has current residuals of a TBI.  In the absence of residual symptoms of a TBI, the Veteran does not have a current disability for VA purposes.  Accordingly, entitlement to service connection for residuals of a TBI is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Sleep Disorder, to include Sleep Apnea

The Veteran asserts that he has a sleep disorder related to service, to include due to a service-connected disability.  The Veteran is currently service-connected for PTSD, rated as 30 percent disabling, which expressly contemplates "chronic sleep impairment" as a symptom.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Consequently, the currently claimed sleep disorder must consist of distinct symptoms that are wholly separate from PTSD.  See id.; 38 C.F.R. § 4.14 (pyramiding is rating the same manifestation, pain, of a disability, under different Diagnostic Codes, which is to be avoided).

Although the Veteran initially filed a claim for entitlement to service connection for sleep apnea, there is no evidence that the Veteran has been diagnosed with sleep apnea or had symptoms of sleep apnea.  An October 2009 VA examiner found there had been no diagnosis of sleep apnea made. Furthermore, the Veteran denied being told he snores or has apneic events while sleeping.  He denied daytime hypersomnolence or unrestful sleep.  When he did sleep, he described difficulty getting and staying asleep, consistent with insomnia.  The VA examiner noted that the Veteran had no evidence of obstructive sleep apnea by way of clinical presentation, including body habitus and report of symptomatology.  In a February 2010 VA opinion, a VA physician opined that  the Veteran did not exhibit any specific symptomatology that would even be remotely related to obstructive sleep apnea.  He did not have any specific sleep apnea related complaints or symptoms.  The VA examiner stated that based on this initial questioning, it would not appear that he has obstructive sleep apnea.  The examiner stated that the Veteran appeared to have ongoing insomnia that had been present for many years.  In the absence of evidence of a diagnosis of sleep apnea, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  

The Veteran has been diagnosed with insomnia.  However, his insomnia complaints have been attributed to the currently service-connected PTSD symptoms.  The Veteran's VA treatment records and service treatment records consistently report the Veteran's insomnia symptoms as part of his symptoms of PTSD.

A Medical Evaluation Board report, received in September 2009, reflects that the Veteran's chief complaint/reason for initially accessing mental health in November 2008 included insomnia.  In regard to the Veteran's current level of functioning, the report noted the Veteran continued to have a lot of problems with insomnia.

An October 2009 VA treatment record reflects that the Veteran had chronic problems with insomnia, night sweats, anxiety and recurring intrusive thoughts during his first deployment and then he had significant worsening of his sleep anxiety problems and distressing thoughts about his combat experiences after an episode during his second deployment.  The October 2009 VA clinician found the Veteran had insomnia.  The clinician noted that one of the effects of PTSD on occupational and social functioning was continued insomnia which impaired reliability for work performance.

At the October 2010 Board hearing, the Veteran reported that he had difficulty falling asleep every night.  He stated that it took him 45 minutes to an hour to fall asleep and he woke up once or twice a night.  He testified that he was prescribed sleeping pills by VA.  See Tr. at 9-10.  The Veteran reported that he has had trouble sleeping since his last tour.  He reported having bad dreams.  See Tr. at 11.  

A February 2010 VA treatment record noted that the Veteran had insomnia that was "likely related to PTSD."

The evidence of record reflects that the Veteran has made reports of insomnia in the context of PTSD treatment.  The evidence does not in any way suggest that the Veteran has insomnia or similar sleep impairment that is not already contemplated in the currently assigned PTSD disability rating.  Id.  The evidence does not show any separately diagnosed sleep disorder for which service connection could be granted, other than the insomnia which is shown to be a symptom of PTSD and is rated pursuant to the criteria for rating PTSD.  Therefore, to the extent that the Veteran claims a sleep disorder, he is already being compensated for that sleep disorder under the umbrella of compensation for PTSD-related symptoms.  No other diagnosed sleep disorder is shown.

The appellant has contended that he has a sleep disorder that is related to service or a service-connected disability.  Although a lay person may be competent to report the etiology of a disability, insomnia is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The medical evidence of record indicates the Veteran's insomnia is a symptom of his service-connected PTSD.

In sum, the Board finds that a preponderance of the evidence is against a finding that the Veteran has any separate insomnia or similar sleep disorder beyond the currently service-connected PTSD symptoms which include chronic sleep impairment.  The benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for TBI residuals is denied.

to service connection for a sleep disorder, to include sleep apnea as secondary to a service-connected disability, is denied.


REMAND

In regard to the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, from July 12, 2012, the AMC did not address the issue in an August 2014 supplemental statement of the case (SSOC).  The February 2014 remand instructed the AMC to readjudciate the issues on appeal and issue a SSOC.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the issue of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, from July 12, 2012, must be remanded for readjudication and the issuance of a SSOC.

The Veteran's representative has asserted that the Veteran's claim for an increased rating for PTSD should be remanded in order to obtain a current examination, as the most recent one was from July 2012, more than two years ago.  See September 2014 Informal Hearing Presentation.  As the Veteran's representative's statement indicates the Veteran's symptoms may have worsened since the previous VA examination, more than two years ago, the claim should be remanded for a new examination

After the most recent SSOC in August 2014, the Veteran submitted medical receipts from a private chiropractor dated up to September 2014.  In a September 2014 statement, he said he was submitting medical evidence in support of his case.  A March 2014 VA treatment record reflects that the Veteran began seeing a chiropractor for his back and hip pain.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  As the records may be relevant to his claims for entitlement to higher ratings for lumbar strain and radiculopathy and neuropathy of the right and left upper and lower extremities, the claims must be remanded to attempt to obtain the private chiropractor records identified by the Veteran.

The June 2014 VA examiner noted that the Veteran missed work on occasion due to his back condition and utilized the Family and Medical Leave Act (FMLA) for this purpose.  As the Veteran's FMLA records are relevant to the issue of higher ratings for the low back disability, an attempt should be made to obtain them.

The VA treatment records in the file date to June 2014.  As the records may be relevant to the Veteran's increased rating claims, the Board requests the appellant's complete VA treatment records from June 2014 to present.  

As noted in the introduction, in an October 2011 remand, the Board found the issue of entitlement to a TDIU had been raised by the record.  Although the evidence indicates the Veteran is now working full time, he has stated that he has missed work due to his back disability.  Notice as to the elements of a TDIU claim should be provided to the Veteran and a VA opinion should be obtained to determine the effect of all of the Veteran's service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice pertaining to a claim for a TDIU, as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability from Komp Chiropractic and Acupuncture and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

3.  Ask the Veteran to provide any pertinent any use of sick leave and any pertinent information regarding FMLA benefits that he wishes to submit.  Associate with the claims file all records and any other response from the Veteran.

4.  Obtain all of the appellant's VA treatment records from June 2014 to present.  If no records are available, the claims folder must indicate this fact.

5.  After completion of the above, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his PTSD with depression.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  After completion of the above, forward the claims file to a VA clinician of appropriate expertise to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities during the period on appeal, from November 2, 2009.

The Veteran is service-connected for PTSD, radiculopathy of the left upper extremity, neuropathy of the right upper extremity, lumbar strain, tinnitus, tension headaches, radiculopathy of the right and left upper extremities, residual of fracture of the distal left radius/wrist with tendonitis, and a residual of a fracture of the left thumb.

The examiner should consider the Veteran's education, experience and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

If an examination is necessary to provide an opinion, such should be accomplished.

7.  Thereafter, readjudicate the issues on appeal, including the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, from July 12, 2012.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


